Citation Nr: 0004638	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  96-49 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to compensation for residuals of head trauma 
under 38 U.S.C.A. § 1151 for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1964 to April 
1966.  He died in October 1995.  The veteran's widow is the 
appellant in the instant appeal.

This appeal arises from a November 1995 rating decision of 
the San Juan, Puerto Rico, Regional Office (RO) that denied 
service connection for the cause of the veteran's death.  In 
a March 1996 rating decision, the RO denied a claim for 
compensation for brain paralysis residuals under 38 U.S.C. 
§ 1151 for accrued benefits purposes.  In March 1998, the RO 
denied compensation under 38 U.S.C. § 1151 for residuals of 
head trauma for accrued benefits purposes.

The Board of Veterans' Appeals notes that in October 1995, 
when filing for benefits, the appellant indicated that she 
was "interested in continuing the [veteran's service-
connected] claim and in receiving all accrued benefits in 
this case."  Prior to his death, in June 1995, the veteran 
had also filed a claim seeking service connection for post-
traumatic stress disorder, but no further action was taken 
with regard to that claim.  See Landicho v. Brown, 7 Vet. 
App. 42 (holding that veteran's compensation claim did not 
survive his death).  It is not clear whether the appellant is 
seeking accrued benefits on the basis of this claim.  
Accordingly, this matter is referred to the RO for 
consideration in the first instance, as appropriate.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the appellant's claims has been obtained.

2.  In May 1994, the veteran suffered an epileptic seizure 
while waiting in a Department of Veterans Affairs (VA) 
pharmacy waiting area and suffered head trauma requiring a 
craniotomy.

3.  Following the craniotomy performed to treat the head 
trauma and its consequences, the veteran suffered left 
hemiparesis, which resolved by the time of his hospital 
discharge.

4.  The veteran died in October 1995 due to sepsis, renal 
failure, respiratory failure, and perforated diverticuli.

5.  The appellant has not presented evidence that the veteran 
died as a result of a service-connected disability or that 
the diseases producing death are due to service.

6.  The appellant has not presented evidence that she is 
entitled to accrued benefits based on the veteran's head 
trauma residuals as a result of VA medical treatment.

CONCLUSIONS OF LAW

1.  A claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. §§ 1110, 
1310, 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. § 3.312 
(1999).

2.  A claim for accrued benefits for residuals of head trauma 
due to VA medical treatment or care is not well grounded.  
38 U.S.C.A. §§ 1151, 5107(a) (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reviewing each of the appellant's claims, the Board must 
first consider whether the claims are well grounded.  
Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), "a person who 
submits a claim for benefits administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded."  A well-grounded claim is "a 
plausible claim, one that is meritorious on its own or 
capable of substantiation."  Robinette v. Brown, 8 Vet. 
App. 69, 73-74 (1995); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  The truthfulness of evidence is presumed for 
purposes of determining if a claim is well grounded.  
Robinette, 8 Vet. App. at 75-76; King v. Brown, 5 Vet. App. 
19, 21 (1993).  In order for a claim to be well grounded, 
there must be (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998).  The Court has 
further held that "[w]here the determinative issue involves 
either medical etiology or a medical diagnosis, competent 
medical evidence is ordinarily required to fulfill the well-
grounded-claim requirement of section 5107(a)."  Edenfield, 
8 Vet. App. at 388 (emphasis added).  If the claimant has not 
presented a well-grounded claim, then the appeal fails as to 
that claim, and the Board is under no duty under 38 U.S.C.A. 
§ 5107(a) to assist the claimant any further in the 
development of that claim.  Epps, 126 F.3d at ; Murphy, 
1 Vet. App. at 81.  Cf. Morton v. West, 12 Vet. App. 477 
(July 14, 1999) (VA cannot assist a claimant in developing a 
claim which is not well grounded).  

1.  Service connection for the cause of the veteran's death

Determining whether a claim is well grounded requires 
consideration of the pertinent statutes and regulations.  
Service connection may be established for the cause of a 
veteran's death when a service-connected disability "was 
either the principal or a contributory cause of death."  
38 C.F.R. § 3.312(a) (1999); see 38 U.S.C.A. § 1310 (West 
1991); see also 38 U.S.C.A. §§ 1110, 1112 (West 1991) 
(setting forth criteria for establishing service connection).  
A service-connected disability is the principal cause of 
death when that disability, "singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto."  38 C.F.R. 
§ 3.312(b) (1999).  A contributory cause of death must be 
causally connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  38 C.F.R. § 3.312(c)(1) (1999).  See Johnson v. 
Brown, 8 Vet.App. 423, 426-27 (1995); see generally Harvey v. 
Brown, 6 Vet.App. 390, 393 (1994).  Therefore, service 
connection for the cause of a veteran's death may be 
demonstrated by showing that the veteran's death was caused 
by a disability for which service connection had been 
established at the time of death or for which service 
connection should have been established.

Under principles of direct service connection, compensation 
is payable to a veteran "[f]or disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service. . . ."  38 U.S.C.A. § 1110 (West 
1991).  The issue, therefore, is whether a service-connected 
disability caused the veteran's death.

At the time of the veteran's death, service connection had 
been established for the following conditions:  
osteoarthritis of the right ankle, residuals of a fracture of 
the malleolus (evaluated as 10 percent disabling); 
osteoarthritis of the left ankle, residuals of a fracture of 
the malleolus (10 percent disabling); and status post 
tonsillectomy (noncompensably disabling).

The death certificate indicated that the immediate cause of 
the veteran's death was sepsis, with contributory causes of 
death of renal failure, respiratory failure, and perforated 
diverticuli.  None of the conditions for which service 
connection had been established was listed as a cause of 
death on the death certificate.

The appellant argues that the veteran's death was a direct 
result of injuries incurred in a fall at a VA medical center 
in May 1994 that was due, in turn, to weakness attributable 
to his service-connected ankle disabilities. In mid-May 1994, 
the veteran sought treatment at a VA medical center with 
complaints of chronic low back pain and a growing abscess on 
his face.  While waiting in the pharmacy area, he had an 
epileptic seizure and he fell, suffering trauma to his head.  
He was initially diagnosed as having a right temporal 
hemorrhagic contusion.  Following observation and 
examination, he underwent a right craniotomy with evacuation 
of the contusion.  On discharge from the VA hospital, the 
diagnoses were epilepsy, chronic alcoholism, head trauma, and 
a primary diagnosis of right acute subdural hematoma and 
intracerebral hemorrhagic contusion.  

The appellant states that the veteran had never suffered 
epileptic seizures or memory loss prior to the fall.  
However, as will be discussed below, in the section regarding 
the claim for accrued benefits based on residuals of head 
trauma, medical records contemporary with the May 1994 injury 
and subsequent surgery and treatment indicate that the 
veteran had suffered seizures prior to the May 1994 fall.  

Significantly, there is no indication whatsoever from the 
evidence of record that there was any relation between any 
in-hospital fall and the causes of death (sepsis, renal 
failure, respiratory failure, and perforated diverticuli).  
The appellant's argument is weakened by several factors.  
First, her argument that the veteran fell because of his 
service-connected ankles is not supported by the record.  The 
medical records indicate that the veteran suffered an 
epileptic seizure and that he fell as a result, thus 
suffering trauma to the head requiring surgical intervention.  
Second, the appellant was not present, nor does she argue 
that she was present, when the veteran fell.  Therefore, 
unlike in Harvey, 6 Vet. App. at 393-94, the appellant is not 
testifying as to a sequence of events that she personally 
observed.  Finally, as the appellant lacks the medical 
training to render an opinion establishing a medical link 
between the in-hospital fall, its residuals, and the causes 
of death listed on the death certificate, see Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992), her claim is not well 
grounded.

Nor is service connection warranted for any of the causes of 
death listed on the death certificate.  None of those 
conditions listed on the death certificate was present during 
the veteran's active military service.  Moreover, the 
appellant has not presented any competent evidence to suggest 
that these conditions were related to the veteran's period of 
active military service.

Accordingly, service connection for the cause of the 
veteran's death is not warranted.

2.  Accrued benefits based on residuals of head trauma
as a result of VA treatment

Turning to the appellant's claim that she is entitled to 
accrued benefits based on residuals of head trauma 
attributable to VA treatment or hospitalization, the Board 
analyzes the pertinent laws and regulations.  

Accrued benefits are payable to the spouse of a deceased 
veteran in certain circumstances.  Those accrued benefits are 
periodic monetary benefits (other than insurance and 
servicemen's indemnity) under laws administered by VA to 
which an individual was entitled at death under existing 
ratings or decisions, or those based on evidence in the file 
at the date of death and that have been due and unpaid for no 
greater than two years.  38 U.S.C.A. § 5121(a) (West 1991 & 
Supp. 1999) (emphasis added).

At the time of the appellant's October 1995 claim, 
38 U.S.C.A. § 1151 (West 1991) provided, in pertinent part: 

Where any veteran shall have suffered an injury, 
or an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment . . 
., and such injury or aggravation results in 
additional disability to or the death of such 
veteran, disability or death compensation under 
this chapter . . . shall be awarded in the same 
manner as if such disability, aggravation, or 
death were service-connected.

38 U.S.C.A. § 1151 (West 1991).  

(While that provision was subsequently amended, the 
amendments apply only to claims filed on or after October 1, 
1997.  See Pub. L. No. 104-204 § 422(b)(1), (c), 110 Stat. 
2926-27 (1996) (found at 38 U.S.C.A. § 1151 note) (subsection 
(c) nullifying October 1, 1996, effective date set forth in 
subsection (b)(1)); see also 38 U.S.C.A. § 1151 (Supp. III 
1997); Jones v. West, 12 Vet. App 460, 463 (1999) (discussing 
amendment to section 1151).  The appellant filed her claim in 
October 1995.  "Hence, the earlier version of section 1151 . 
. . is applicable to the instant case and will be the only 
version hereafter referred to . . . ."  Jones, supra; see 
Boggs v. West, 11 Vet. App. 334, 343-44 (1998).)

For section 1151 claims filed prior to October 1, 1996, such 
as the appellant's claim, a claimant is not required to show 
an element of fault on the part of VA.  See Brown v. Gardner, 
513 U.S. 115, 130 (1994) (holding that 38 U.S.C.A. § 1151 did 
not require claimant to show an element of fault in the VA 
medical treatment).  But see 38 U.S.C.A. § 1151 (Supp. III 
1997) (amending this section to requiring some element of 
fault in the VA medical treatment for all claims filed after 
October 1, 1996). 

The Court recently held that a claim under prior section 1151 
must, as must all claims, be well grounded, and that such a 
claim is well grounded when a claimant submits: "(1) Medical 
evidence of a current disability; (2) medical evidence, or in 
certain circumstances lay evidence, of incurrence or 
aggravation of an injury as the result of [VA] 
hospitalization [or] medical or surgical treatment . . . ; 
and (3) medical evidence of a nexus between that asserted 
injury . . . and the current disability."  Jones, 12 Vet. 
App. at 464. 

To determine whether the appellant is entitled to accrued 
benefits, the Board must review the evidence that was in the 
file at the time of the veteran's death.  

When he fell in May 1994, the veteran suffered a severe right 
temporal contusion with associated hematoma in the tentorium 
and right subdural hematoma.  There also was minimal shift of 
the midline structures.  As a result of the trauma suffered 
to his head, the veteran underwent a right temporoparietal 
craniotomy for right subdural hematoma with malasic changes 
involving portions of the right temporoparietal lobes with 
associated hydroexvacuo of the temporal and occipital horns 
of the right lateral ventricle.  According to the June 1994 
operation report, the veteran tolerated the surgical 
procedure well and there were no complications.

Following this surgery, the veteran was initially unable to 
move his extremities.  This situation improved as he regained 
the ability to move his extremities during his 
hospitalization.  The veteran also experienced left 
hemiparesis.  However, according to the discharge summary, 
the left hemiparesis resolved upon discharge from the 
hospital in early June 1994.

In July 1994, the veteran was assessed for residuals of his 
head trauma.  It was noted that the veteran had developed a 
mild left hemiparesis after the hemorrhagic event.  The 
veteran also complained of disorientation as to place and 
short memory span.  He described falling several times in the 
shower as well as tingling in his feet and an electric 
sensation in the plantar aspect of his feet.  On examination, 
there was generalized muscle wasting and marked atrophy.  The 
examining VA physician assesses the veteran as not having any 
secondary motor deficits attributed to his accident.  The 
physician further opined that decreased peripheral sensation 
and muscle wasting could be ascribed to a possible alcohol 
neuropathy.  

In March 1995, in connection with a VA aid and attendance 
examination, the veteran stated that he began having seizures 
after he suffered head trauma as a result of the May 1994 
fall at the VA medical center.  It was noted that the veteran 
was receiving two medications for headaches.  On examination, 
the veteran was well nourished and well developed.  He was 
chairridden most of the time and walked with the aid of a 
walker or Canadian crutches.  The diagnoses on this 
examination included a history of fractured ankles with 
residuals, degenerative joint disease, presbyopia, history of 
alcohol dependence, and seizure disorder.  

In March 1995, the veteran also underwent a VA mental 
disorders examination.  On evaluation for objective findings, 
the veteran was alert and oriented as to person, place, and 
time.  His mood was anxious and somewhat depressed.  His 
affect was blunted.  His attention was good, and his 
concentration and memory were fair.  His speech was clear, 
coherent, and soft.  He did not hallucinate, nor was he 
suicidal or homicidal.  His insight and judgment were fair, 
and he exhibited good impulse control.  The mental disorders 
diagnoses were alcohol dependence with depressive features.     

The veteran also underwent a miscellaneous neurological 
disorders examination in March 1995.  On this examination, 
the veteran indicated that he was not certain when he began 
having seizures but that he believed that he was already 
being treated for seizures at the time that he fell in the VA 
medical center.  On objective examination for specific 
cerebral functions, there was no aphasia, and there was no 
impairment of the cranial nerves.  There was generalized 
muscle wasting, but normal tone.  Generalized weakness was 
graded as 4/5.  On examination of the sensory system, there 
was diminished pinprick, vibration, and proprioception 
distally.  Testing for deep tendon reflexes revealed absent 
ankle jerks and no Babinski signs.  He was diagnosed with 
generalized seizure disorder, status post right 
temporoparietal craniotomy for right subdural hematoma with 
malasic changes involving portions of the right 
temporoparietal lobes with associated hydroexvacuo of the 
temporal and occipital horns of the right lateral ventricle 
(the May 1994 post-head trauma surgery), and peripheral 
neuropathy secondary to alcohol intake.

The veteran's and the appellant's statements that the veteran 
began suffering seizures as a result of the May 1994 incident 
do not assist the appellant in the prosecution of her claim.  
First, the veteran and the appellant's statements to this 
effect, absent medical support, are not competent evidence on 
a matter requiring knowledge of principles of medical 
causation.  See Boeck v. Brown, 6 Vet. App. 14, 17 (1993); 
Espiritu, 2 Vet. App. at 494.  Second, statements that the 
veteran's seizures postdated his May 1994 head trauma are 
inconsistent with statements in May 1994 indicating that the 
veteran had a history of seizures and of epilepsy prior to 
the fall.  Indeed, on a May 1994 Report of Special Incident 
Involving a Beneficiary, a witness, a VA medical clerk, 
indicated that the veteran was on the floor with an 
"apparent epileptic episode."  (The Board also notes a 
prior history of seizures and falls due to alcohol withdrawal 
in January 1991.)  Additionally, the veteran's and the 
appellant's statements relate to the veteran's fall, not to 
the residuals of any surgery (i.e., the VA medical treatment 
that would form the basis for a claim under 38 U.S.C.A. 
§ 1151).  Indeed, prior to the veteran's death, while he was 
seeking service connection for "brain paralysis" due to the 
May 1994 fall, he characterized the event as "an accident."  
This statement by the veteran indicates that he was arguing 
that any residuals were attributable to the fall itself, not 
to the ensuing remedial VA surgical intervention.

The appellant has not presented any evidence that the veteran 
suffered a diagnosed residual disability as a result of the 
head trauma.  Moreover, and more significantly for purposes 
of this claim, the appellant has not presented evidence that 
the veteran suffered any residual disability as a result of 
VA medical treatment or care.  Cf. Sweitzer v. Brown, 5 Vet. 
App. 503, 505 (1993) (to be compensable under section 1151, 
any injury or aggravation of an injury must result from 
examination itself, "not from the process of reporting for 
the examination").  In Sweitzer, the United States Court of 
Appeals for Veterans Claims stated:  "The statute [section 
1151] does not address disabilities that are merely 
coincidental with the receipt of VA treatment or which are 
the result of actions by the claimant, i.e., applying for or 
seeking hospitalization, treatment, or examination."  Ibid. 

Absent evidence in the file at the time of the veteran's 
death that he suffered a residual disability and that this 
disability was the result of VA treatment or care (based on 
competent medical evidence to that effect), the appellant's 
claim for accrued benefits is not well grounded.


ORDER

Service connection for the cause of the veteran's death is 
denied as not well grounded.  Entitlement to accrued benefits 
under 38 U.S.C.A. § 1151 for residuals of head trauma as the 
result of VA hospitalization, treatment, or care is denied as 
not well grounded.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

